PCIJ_B_17_GrecoBulgarianCommunities_LNC_NA_1930-07-31_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1930.
L juillet.
Dae ax. DIX-HUITIEME SESSION (ORDINAIRE)
Rôle XVIIL. I
Présents :

MM. ANZILOTTI, Président,
HUBER, Vice-Président,
LODER,

NYHOLM,
DE BUSTAMANTE,
ALTAMIRA,
ODA,
PEssôa,
FROMAGEOT,
Sir Ceci. Hurst,
M. YovANOVITCH, Juge suppléant,

MM. CALOYANNI,

PAPAZOFF,

. Juges,

Juges ad hoc.

AVIS CONSULTATIF N° 17

INTERPRÉTATION DE LA CONVENTION ENTRE LA GRÈCE
ET LA BULGARIE, RELATIVE A L'ÉMIGRATION RECIPROQUE,
SIGNEE A NEUILLY-SUR-SEINE, LE 27 NOVEMBRE 1919
(QUESTION DES « COMMUNAUTES »)

Le 16 janvier 1930, le Conseil de la Société des Nations a
adopté la Résolution suivante : ;

« Le Conseil de la Société des Nations,

Ayant pris connaissance de la lettre adressée en date
du 19 décembre 1929 au Secrétaire général de la Société
des Nations par le président de la Commission mixte gréco-
AVIS CONSULTATIF N° 17

bulgare, et demandant au nom des Gouvernements bulgare
et hellénique de saisir le Conseil de la Société des Nations
d’une requête tendant à l'obtention d’un avis consultatif
de la Cour permanente de Justice internationale à l’usage
de la Commission mixte, au sujet de l'interprétation que
comportent les dispositions ayant trait aux communautés
de la Convention gréco-bulgare signée le 27 novembre 1919:

Prie la Cour permanente de Justice internationale de

bien vouloir donner un avis consultatif sur l’ensemble
- des questions formulées dans les annexes à ladite lettre
du président de la Commission mixte et qui forment les
trois annexes de la présente Résolution.

Le Conseil invite les Gouvernements bulgare et hellénique,
ainsi que la Commission mixte prémentionnée, à se tenir
à la disposition de la Cour pour lui fournir tous documents
et explications utiles.

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, ainsi que tous documents relatifs à la
question, à exposer à la Cour l’action du Conseil en la
matière, à donner toute l’aide nécessaire à l'examen de
l'affaire et à prendre, le cas échéant, des dispositions pour
être représenté devant la Cour. »

Les annexes à ladite Résolution étaient ainsi conçues:

« Annexe I.
Questionnaire émanant de la Commission mixte.
I4 septemure 1929.

1. — Quel est le critère de la notion de communauté
au sens de la Convention, entre autres de l’article 6,
alinéa 2? |

2. — Quelles conditions doivent être remplies pour que
la Commission mixte, prévue par la Convention, doive
dissoudre une communauté au sens de la Convention ?

3. — Que faut-il entendre par cette dissolution? Quels

‘liens s'agit-il de dissoudre? A quelle époque faut-il se
placer pour apprécier l'existence de ces liens?

4. — Quelle attitude doit observer la Commission mixte
au cas où elle ne parvient pas à découvrir les ayants
droit visés à l’article ro, alinéa 2, de la Convention ?
AVIS CONSULTATIF N° 17

Annexe TI.
Questionnaire émanant du Gouvernement bulgare.
17 décembre 1920.

1. — Considérant que la Convention traite de l’émi-

gration volontaire, et que la communauté, étant une fiction :

juridique, n'existe que par la force des lois du pays, dont
elle ne peut franchir les frontières, pourrait-on alors
admettre qu’une communauté puisse émigrer en vertu de
la Convention, ou ne s’ensuit-il pas qu’on doit par contre
accepter que là où la Convention parle de biens des
communautés, il faut comprendre qu’il s’agit des droits
patrimoniaux privés que des émigrants posséderaient éven-
tuellement sur ces mêmes biens ?

2. La Commission mixte étant un organe exécutif
chargé de faciliter l’émigration et de. liquider les droits
existants des émigrants, mais non pas d'en créer de
nouveaux, quel serait l'organe compétent de décréter la
dissolution éventuelle d’une communauté, et quelles lois
ce dernier devrait-il alors observer ?

- 3. — Que l’on accepte soit la liquidation des seuls
‘droits patrimoniaux des émigrants sur des biens des
communautés, soit la liquidation en général des biens des
communautés, ne doit-on pas reconnaître que, dans l’un
et l’autre cas, cette liquidation doit également atteindre
les biens du domaine privé de la personne morale qu’est
la commune — communauté par excellence ?

 

Annexe IIT,
Questionnaire émanant du Gouvernement hellénique.
18 décembre 1929.

I. — Quel est, en remontant à leur origine, et en les
suivant dans leurs évolutions, le caractère des commu-
nautés visées aux articles 6, alinéa 2, et 7 de la Conven-
tion de Neuilly? Sont-elles investies d'une certaine per-
sonnalité de droit ou de fait leur conférant certains
attributs de la personnalité morale, celui notamment d’avoir
un patrimoine distinct de celui de leurs membres ?

2. — Les communautés ont-elles un caractère mino-
ritaire et ethnique les rattachant au pays où la majorité
7 AVIS CONSULTATIF N° 17

de la population est de même race? et quelles en sont,
le cas échéant, les conséquences, quant à l'attribution de
leurs biens, si leurs membres visés à l’article ro de la
Convention sont dispersés ou absents (au sens juridique

du terme) ?

. — A quelles conditions devra-t-on subordonner la
dissolution des communautés ?

4. La Convention de Neuilly régit-elle les commu-
nautés dissoutes antérieurement a la mise en vigueur ?
Pour ces communautés, y a-t-il lieu d’appliquer, quant à
‘leur dissolution et à l'attribution du produit de la liqui-
dation de leurs biens, les mêmes règles que pour les
communautés visées à l’article 7 de la Convention ?

 

5. — Si l'application de la Convention de Neuilly se
trouve en opposition avec la disposition d’une loi interne
en vigueur dans l’un des deux pays signataires, à laquelle
des dispositions en conflit, de la loi ou de la Convention,
faudra-t-il s’en tenir de préférence ? »

' En vertu de la Résolution ci-dessus rapportée, le Secrétaire
général a adressé à la Cour, le 17 janvier 1930, une Requête
pour avis consultatif dans les termes suivants:

« Le Secrétaire général de la Société des Nations,

en exécution de la Résolution du Conseil du 16 janvier
1930 et en vertu de l'autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de
Justice internationale une requête demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner au Conseil un avis consultatif sur les questions
qui ont été renvoyées 4 la Cour par la Résolution du
16 janvier 1930.

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner toute l’aide nécessaire à l’examen de
Vaffaire et prendre, le cas échéant, des dispositions pour
étre représenté devant la Cour. »

La Requéte était accompagnée d’un dossier que le président
de la Commission mixte d’émigration gréco-bulgare avait
adressé au Secrétaire général de la Société des Nations avec
la lettre suivante, datée du 19 décembre 1929:
8 AVIS CONSULTATIF N° I7

«Athénes, le 19 décembre 1920.

Monsieur le Secrétaire général,

Dans l’accomplissement de la tâche qui lui incombe, aux
termes de la Convention entre la Grèce et la Bulgarie, du
27 novembre 1919, concernant l’émigration réciproque, la
Commission mixte gréco-bulgare s’est heurtée à certaines diffi-
cultés relatives à l'interprétation que comportent les dispo-
sitions de ladite Convention qui ont trait aux communautés.

Les laborieuses discussions qui ont pris place au sein de
la Commission mixte sur cette question, et l'importance que
les deux Hautes Parties ont déclaré attacher à celle-ci, ont
amené la Commission mixte à examiner l'opportunité d’une
consultation de la Cour permanente de Justice internationale.

A la 51gme séance, les deux Parties ont fait connaître par
la voie de leurs délégués au sein de la Commission mixte
qu’elles étaient d’accord de charger la Commission d’adresser,
en leur nom, une requête au Conseil tendant à Vobtention
d un pareil avis consultatif.

~ Les efforts de la Commission mixte, sans toutefois aboutir

à l'élaboration d’un questionnaire satisfaisant les deux Parties,
ont permis de préciser certaines questions qui, de l'avis des.
membres neutres de la Commission, semblent englober les
principales difficultés rencontrées.

Mais, à côté de ces questions, chacune des Parties a cru
devoir en formuler d’autres, et ceci avec le plein assentiment
de l’autre Partie.

Vous voudrez bien trouver, annexes n°s I, 2, 3, les diffé-
rentes questions ainsi posées.

En ma qualité de président en fonctions, j’ai donc l’honneur,
au nom des deux Gouvernements, de vous prier de bien vou-
loir saisir le Conseil de la Société des Nations d’une requête
tendant à l'obtention d’un avis consultatif de la Cour, à
l'usage de la Commission mixte.

Indépendamment de la forme dans laquelle le Conseil
jugerait devoir solliciter cet avis, je me permets d’exprimer,
au nom de la Commission mixte, le souhait que le Conseil
veuille bien examiner la présente requête au cours de sa
prochaine session.

Je crois devoir ajouter qu’en recourant à cette consultation,
la Commission n'entend pas infirmer en quoi que ce soit les
attributions et la compétence que lui assigne la Convention
de Neuilly.

Vous voudrez bien trouver, en annexe à la présente lettre,
le procès-verbal de la séance susmentionnée, ainsi que la docu-
mentation générale sur l’ensemble de la question.
9 AVIS CONSULTATIF N° 17

La Commission mixte se tient 4 la disposition entiére du
Conseil de la Société des Nations et de la Cour pour toute
documentation complémentaire. |

Le. Président :
(Signé) JAMES DE REYNIER. »

En conformité avec l’article 73, alinéa premier, du Règlement
de la Cour, la Requête a été communiquée aux Membres de la
. Société des Nations, ainsi qu'aux États admis à ester en jus-
tice devant la Cour. En outre, le Greffier a adressé aux Gou-
vernements bulgare et hellénique, considérés par le Président
de la Cour — celle-ci ne siégeant pas — comme susceptibles,
au sens de. l’article 73, alinéa 2, du Règlement, de fournir
des renseignements sur les questions au sujet desquelles l'avis
de la Cour était sollicité, une communication spéciale et directe
leur faisant savoir que la Cour était disposée à recevoir de leur
part des exposés écrits et, le cas échéant, à entendre des exposés
oraux faits en leur nom au cours d’une audience publique
tenue à cet effet. Par une ordonnance rendue le 24 jan-
vier 1930, le Président de la Cour a fixé au 28 février 1930
la date à laquelle les exposés écrits devraient, le cas échéant,
être déposés près le Greffe de la Cour; ce délai fut, sur
demande du Gouvernement hellénique, par une ordonnance du
4 février 1930, étendu jusqu'au 17 mars 1930. A cette date,
les deux Gouvernements intéressés ont, en effet, fait parvenir
au Greffe des exposés écrits. Par suite, le 21 mars 1930, le
Greffier a fait savoir aux agents de ces Gouvernements qu’il
nentrait pas dans les intentions de la Cour de demander la
présentation de nouveaux exposés en réponse à ceux qui
venaient d’étre déposés, mais que la Cour serait préte a en
recevoir jusqu’au 24 avril 1930; et, avant cette derniére date,
chacun des deux Gouvernements a fait parvenir au Greffe des
observations écrites sur l'exposé antérieurement déposé au
nom de l’autre.

Conformément à la Résolution du Conseil de la Société des
Nations du 16 janvier 1930, la Cour a demandé aux Gouverne-
ments et à la Commission certains compléments d’informa-
tions. Le président. en fonctions de la Commission a d’ailleurs,
par lettre du 20 juin, informé la Cour qu'il s'était rendu
à La Haye pour se mettre à la disposition de celle-ci.
ro | AVIS CONSULTATIF N° 17

Dans ses audiences des 19, 20, 21, -23, 24, 26, 27 et
30 juin, ainsi que du rer juillet 1930, la Cour a entendu les
renseignements fournis verbalement et contradictoirement par
M. Théodoroff, agent, et MM. van Hamel et Verzijl, conseils,
au nom du Gouvernement bulgare, ainsi que par S. Exc.
M. Politis, conseil, au nom du Gouvernement hellénique ; à
l'issue des audiences, elle a, en outre, en-vertu d’une décision
spéciale, accepté de brèves déclarations écrites à elle adressées
par les agents des deux Gouvernements.

Enfin, par ordonnance. du 30 juin 1930, la Cour a invité
lesdits agents et le président de la Commission mixte à
répondre à certaines questions qui s’y trouvaient formulées ;
ces réponses ont été fournies par MM. Corfe, président de la
Commission mixte, Théodoroff, agent du Gouvernement bulgare,
et Coutzalexis, agent du Gouvernement hellénique, à l'audience
du rer juillet. | |

La Cour a eu devant elle, outre les exposés et observations
des Gouvernements intéressés, les renseignements écrits fournis
par eux et par la Commission mixte à la demande de la
Cour, ainsi que le dossier qui lui avait été transmis par le
Secrétaire général de la Société des Nations, de nombreuses
pièces déposées à l'audience soit par les représentants desdits
Gouvernements, soit par le président de la Commission mixte }.

Considérant qu'aucun des deux Gouvernements intéressés
ne comptait sur le siège un juge de sa nationalité et que —
la «requête tendant à obtention d’un avis consultatif »
ayant, selon la lettre adressée par le président de la Commis-
sion mixte au Secrétaire général de la Société des Nations le
19 décembre 1929, été présentée « au nom des deux Gouver-
nements » — la question était relative à un différend actuelle-
ment né entre deux États au sens de l’article 71, alinéa 2,
du Règlement, l'attention des Parties à ce différend, savoir,
les Gouvernements bulgare et hellénique, a été attirée sur leur
droit, conformément à l’article 31 du Statut, de choisir, pour
siéger dans l'affaire, chacune un juge de sa nationalité. Elles

se sont prévalues de ce droit.

1 Voir bordereau à l'annexe.
II : AVIS CONSULTATIF N° 17
I.

Les conditions dans lesquelles le Conseil s’est vu amené à
adresser 4 la Cour la Requéte pour avis citée ci-dessus peuvent
étre résumées de la maniére suivante:

A la suite de Ventrée en vigueur, le 9 août 1920, de la
Convention gréco-bulgare relative à l’émigration réciproque,
et en exécution d’une Résolution du Conseil de la Société
des Nations du 20 septembre.1920, la Commission mixte
d@émigration, prévue aux articles 8 et g de la Convention},
se réunit à Genève le 18 décembre 1920. Elle aborda presque
immédiatement l’étude de la question de l'interprétation de
la Convention d’émigration, dont elle a examiné les dis-

x

positions, article par article, dans ses 6me à 48me séances

(24 décembre 1920 — 11 juillet 1921); une partie très
considérable de ce temps —- notamment à partir du 17 février
(28me séance) — fut consacrée à la discussion de l’ar-

ticle 12 de la Convention. Cet article, qui avait apparu
à la Commission comme étant d’une interprétation très
difficile, fit l’objet d’un rapport détaillé, préparé par le
membre neutre de la Commission, et dont celle-ci adopta,
‘le xr juillet (48me séance), les conclusions. Dès le ro janvier
1921 (15me séance), la question de l'élaboration d’un règle-
ment fut soulevée à propos de l’article 9; ce travail, cepen-
dant, ne fut sérieusement pris en mains que plus tard (jan-
vier-mars 1922); il fut mené à bien le 4 mars 1922
(96me séance) où la Commission adopta, à l’unanimité, un « Régle-
ment sur l’émigration réciproque et volontaire des minorités
grecques et bulgares» Elle en communiqua officiellement le
. texte aux deux Gouvernements intéressés dès le 6 mars 1022.
Ce n’est que par la suite que la Commission entreprit les
travaux afférents à l'application pratique de la Convention.

Au cours des phases préliminaires et des premières années
de ses activités, la Commission fut amenée à prendre, d’une
manière plus ou moins incidente, un certain nombre de déci-
sions affectant l'interprétation de la Convention par rapport à
la situation des communautés. Ces décisions, qui se trouvent

 

1 Voir texte de la Convention à l’annexe,
I2 AVIS CONSULTATIF N° I7

énumérées dans l’Exposé écrit que la Commission a fait par-
venir à la Cour,. à la demande de celle-ci, touchaient notam-
ment les points suivants :

x

1) interprétation du mot « personnes » à Varticle 12 de la
Convention ;

2) liquidation des biens communautaires possédés en nom
propre par un particulier ;

3) mode de représentation des communautés par-devant la
Commission mixte, notamment aux fins d’une demande
en liquidation ; |

4) biens meubles des communautés pouvant être emportés
par les émigrants ;

5) arpentage et évaluation provisoires des biens immeubles
des communautés ;

6) libellé et remise des instruments de paiement afférents à
la liquidation de biens communautaires erronément consi-
dérés comme biens individuels ;

7) interprétation de la notion de « communauté » par rap-
port à la commune administrative.

Entre temps, et eu égard au fait qu’un certain nombre de
dossiers relatifs à la vérification du droit de propriété et à
l'évaluation de certains immeubles communautaires lui étaient
parvenus, la Commission a posé, en août 1926, aux repré-
sentants des deux Gouvernements intéressés, des questions au
sujet des points suivants touchant l'interprétation des articies 6
et 7 de la Convention :

I) Quand une communauté est-elle à considérer comme
« dissoute » aux termes de l’article 6?

2) A qui doit aller le produit de la liquidation d’une com-
munauté considérée comme « dissoute » ?

3) Quels sont les biens meubles pouvant être emportés en
cas d’émigration partielle ?

À ce sujet, des notes et exposés écrits furent présentés à la
Commission mixte par les représentants bulgare et hellénique.
C'est dans ces conditions que la Commission décida « de.
confier à la présidence le soin de poser à la Section juri-
13 AVIS CONSULTATIF N° 17

dique de la Société des Nations, au nom de la Commission
mixte, les questions qu'elle jugerait indiquées » Sur la base
des avis obtenus de cette manière ou d’autres sources, les
membres neutres de la Commission saisirent, en août 1928,
après une période de négociations directes entre les deux
Gouvernements intéressés, les représentants de ceux-ci de deux
interprétations des dispositions. de la Convention relatives
aux points litigieux. Les membres bulgare et hellène de la
Commission se  prononcèrent, sous forme de lettres au
président (séance du 24 août. 1928) au sujet des propositions
dont il s’agit, le membre hellène se railiant à la seconde, et le
membre bulgare adoptant la première, sans parvenir à s'entendre
sur une solution acceptable pour les deux Parties. Dans ces
conditions, le président de la Commission’ adressa, le 15 septem-
bre 1928, aux Gouvernements bulgare et hellénique une lettre
où il suggéra, pour la première fois, qu’il y aurait peut-être
intérêt à ce que la Cour permanente de Justice internatio-
nale ptit être appelée à se prononcer par avis consultatif à
l'égard des difficultés auxquelles la Commission s'était heurtée
relativement à l'interprétation que comportent celles des
.dispositions de la Convention d’émigration qui ont trait aux
communautés. La suggestion, longtemps demeurée sans effet,
fut renouvelée, notamment, par lettre du 31 juillet 1920. .

' Une longue série de discussions s’ensuivit au sein de la
Commission mixte; elle aboutit, au début de décembre 1920;
a ce que les deux Gouvernements firent parvenir au président
des déclarations écrites portant leur consentement réciproque
de principe à la procédure qui consisterait à faire provoquer
un avis consultatif de la Cour; ce consentement, cependant,
était donné de part et d’autre sous la réserve expresse de la
rédaction ‘définitive des questions à poser à la. Cour. En
vertu d’une décision formelle de la Commission, son président
prépara et présenta à ses collègues un projet de questionnaire.
Celui-ci n'ayant pas rallié le consentement des représentants
des deux Gouvernements intéressés, il fut entendu que ceux-ci
pourraient faire parvenir à la Commission les additions qu'ils
désireraient faire audit questionnaire. C’est là l’origine du fait
que le Conseil d’abord, et ensuite la Cour, se sont vu saisir
I4 AVIS CONSULTATIF N° 17

de trois listes de questions; ce sont les questionnaires
émanant respectivement de la Commission mixte, du Gouver-
nement bulgare et du Gouvernement hellénique, annexés à la
Résolution du Conseil. Le texte des listes nationales fut déposé
à la séance du 18 décembre 1929. A la même occasion, la
Commission donna son approbation à la lettre — reproduite
au début du présent avis — que le président de la Commis-
sion adressa, le jour suivant, au Secrétaire général de la Société
des Nations pour engager la procédure, ainsi qu’au bordereau
des pièces composant le dossier que le Secrétaire général serait
prié de transmettre à la Cour.

Lors d’une séance antérieure déjà (3 décembre), le président
avait soumis à la Commission un exposé de la procédure qu'il
estimait devoir être suivie — ou qui, selon lui, serait suivie
— afin d'aboutir à obtenir l'avis de la Cour; cet exposé
semble avoir été officiellement transmis aux deux Gouver-
nements intéressés, au nom de la Commission. Or, ce docu-
ment énonce, après une analyse des dispositions pertinentes de
l’article 73 du Règlement de la Cour, que «les exposés
[écrits] des deux Parties se terminent par les conclusions res-
pectives de chacune d'elles. Dans ces conclusions, chaque Partie
énumère les conclusions qu'elle désire voir prononcer par la
Cour. » Tout en laissant de côté la question du bien-fondé,
en matière consultative, de l'opinion ainsi exprimée, il y a
lieu de remarquer que les deux Gouvernements intéressés s’y
sont conformés : le Mémoire déposé par chacun d'eux se ter-
mine, en effet, par une série de « conclusions » contenant les
réponses proposées par eux aux diverses questions sur les-
quelles l’avis de la Cour est sollicité. Ces conclusions peuvent
être opportunément reproduites ici à titre de résumés autorisés
des thèses en présence :

Conclusions du Gouvernement bulgare.

« Plaise à la Cour

Dire :

1° a) que la notion de communautés au sens de la Conven-
tion entre la Grèce et la Bulgarie relative à l'émigration
15 AVIS CONSULTATIF N° 17

réciproque, signée à Neuilly-sur-Seine le 27 novembre 1910,
doit être entendue au sens français du terme « corps et commu-
nautés », c’est-à-dire comprendre les associations à but idéal et
fondations, investies de la personnalité morale, à la condition de
présenter un caractère minoritaire exclusif, ethnique ou reli-
gieux. Tels sont les divers établissements religieux, d’ensei-
gnement ou philanthropiques (congrégations religieuses, églises,
couvents, monastères, écoles, hôpitaux, hospices, etc.) et les
communes offrant par leur population un caractére minoritaire,
quant aux biens de leur domaine privé ;

b) que le caractère minoritaire et ethnique des communautés
devra être déterminé non seulement d’après leur appellation
et affinité nominale, mais aussi en tenant compte, et de leur
origine et du caractère de la masse de la population ortho-
doxe locale qui a contribué à leur création ou à leur entretien,
et du fait historique que jusqu’en 1870 tous les habitants de
l'Empire ottoman de religion grecque-orthodoxe (Grecs, Bulgares,
Serbes, Valaques, etc.) étaient soumis, dans leur statut per-
sonnel et spirituel, à l'autorité du Patriarche grec de Constan-
tinople et étaient tous appelés « Grecs » (Roum millet) ;

c) que les communautés, en tant que personnes morales, ne
sont pas admises par la Convention au bénéfice de l’émigration et
ne sont pas comprises, comme telles, dans la notion d’« émigrants »,
cette qualité-ci pouvant être invoquée par leurs membres seuls,
qui ont régulièrement exercé le droit d’émigration ;

2° a) qu’une communauté ne peut être dissoute que lorsque
la totalité ou la presque totalité de ses membres ont exercé
le droit d’émigration ;

6) que la Convention n’a en vue la dissolution d’une commu-
nauté qu'à la suite de l’émigration de ses membres, mais non
pas pour une avive cause;

c) que par l'expression « membres » d’une communauté il
faut entendre non seulement ses dirigeants et son personnel,
mais aussi tous les habitants minoritaires de la localité des-
servie par ladite communauté, qui, directement ou indirectement,
contribuent à son entretien ou à sa gestion; qu’il ne devra
être tenu compte que des membres qui ont régulièrement
exercé le droit d’émigration ;

d) que la Convention ne régit pas les communautés dissoutes
antérieurement à sa mise en vigueur ;

e) qu’en ce qui concerne la dissolution de communautés et,
en général, l’exercice du droit d’émigration, préférence devra
étre donnée aux dispositions de la Convention sur les lois et
réglements contraires du pays; mais qu’en tout ce qui touche
16 AVIS CONSULTATIF N° I7

le fond du droit — l'existence et la constitution des commu-
nautés, la nature, le contenu et l'étendue des droits sur les
biens que l’on prétend faire valoir à l’occasion de l’émigration,
leurs modes de preuve, etc. —, la législation locale en vigueur,
sous le régime de laquelle ces droits ont été acquis ou consti-
tués, demeure seule applicable ;

Î) que la Commission mixte n’est compétente de prononcer
la dissolution d'une communauté que pour cause d’émigration
de ses membres, et cela seulement en cas d’émigration totale ;

3° a) qu’il convient d’entendre par « dissolution » la disso-

lution des liens juridiques de solidarité patrimoniale unissant
les membres de la communauté, si, à la suite de cette disso-
lution, les membres-émigrants seront fondés 4 réclamer une
part des biens de la communauté, soit au titre de partage
(cas extrêmement rare), soit au titre de droits particuliers a
faire valoir sur ces biens; que c’est au moment de l’émigra-
tion qu’il faudra se placer pour apprécier ces droits ;

b) que ne sont sujets. à liquidation que les biens dans le
commerce, susceptibles d’appropriation privée et de droits privés ;

c) que seuls les membres qui ont régulièrement exercé le
droit d’émigration et qui auraient à faire valoir des droits
pécuniaires sur les biens d’une communauté, sont recevables à
demander sa dissolution ; que les délégués des États n’ont pas
qualité à la demander, ‘et que la Commission mixte n’a pas
pouvoir de la prononcer d'office;

o

4° a) que le montant de la valeur des biens liquidés d’une
communauté dissoute devra être remis aux membres qui ont
régulièrement exercé le droit d’émigration et ont déposé des
demandes de liquidation, — bien entendu dans la mesure de
leurs droits, ci-dessus spécifiés ;

b) que le surplus, s’il y én a, devra revenir à l’État, souve-
rain du territoire où sont situés les biens liquidés de la com-
munauté dissoute.

Conclusions du Gouvernement hellénique.
« Plaise à la Cour de décider :

I. Quant à la définition du terme « communautés » :

1° que le critère de la notion de communauté au sens de la
Convention, entre autres de l’article 6, alinéa 2, est qu'il
s’agit d’une collectivité de personnes de mêmes religion et
17 AVIS CONSULTATIF N° 17

race, ayant un caractère à la fois confessionnel et national et
destinée à servir les intérêts communs de ses membres sous le
rapport du culte, de l'éducation et de la charité; et que la
question de savoir si une telle communauté existe encore ou
a existé dans le passé est une question de fait à résoudre,
dans chaque espèce, d’après les éléments historiques de la
cause ;

2° que la communauté au sens de la Convention n'a absolu-
ment aucun rapport avec la commune, dont elle se distingue
essentiellement tant par le caractère et le but que par la com-
position ;

3° que la communauté au sens de la Convention est une
collectivité dotée en droit et en fait ou en fait seulement de
la personnalité juridique, étant apte avoir des droits et
à être tenue d'obligations propres et posséder un patri-
moine distinct de celui de ses membres ;

à
à

4° que la communauté au sens de la Convention a un carac-
tère essentiellement minoritaire et ethnique la rattachant à
l'État de son affinité nationale.

IT. Quant aux conditions de la dissolution des communautés :

que la dissolution des communautés au sens de la Con-

vention est la régularisation en droit d’une situation de fait
antérieure ;

qu'elle est subordonnée à une condition nécessaire mais
suffisante, savoir au fait de l’émigration future ou passée des
membres de la communauté envisagée ;

2° que par membres de la communauté envisagée dont
Vémigration est. nécessaire pour la dissolution de la commu-
nauté, on doit entendre les personnes ayant fait réellement
partie de la minorité ethnique dont cette communauté était
l'organe national ;

que le nombre des émigrants ou émigrés est, aux fins de la
dissolution de la communauté, absolument indifférent. Ce qui,
en. revanche, est essentiel, c’est de constater si la commu-
nauté envisagée peut actuellement continuer de remplir son
but initial de servir d’ organe national à la minorité ethnique
qui l’a constituée;

3° qu’il n'appartient pas à la Commission de prononcer la
dissolution d'une communauté, mais seulement de vérifier
l'existence du fait de l’émigration qui, s’il existe, entraîne
nécessairement la dissolution en droit de toute communauté
déjà dissoute en fait ;
18 AVIS CONSULTATIF N° 17

4° que, la dissolution des communautés n'étant pas décré-
tée, mais résultant automatiquement de la réalisation de la
condition à laquelle la Convention est subordonnée, il n’y a
pas lieu de se demander sur la base de quelles lois elle doit
être décidée ;

que les lois du pays sur le territoire de qui a fonctionné
la communauté qu’il s’agit de dissoudre ne peuvent apporter
aucune entrave à sa dissolution ; que si sur ce point, comme
à tout autre égard, elles sont en opposition avec la Convention,
elles doivent être réputées sans effet.

III. Quant aux conséquences de la dissolution des communautés :

1° que les liens qu’il s'agit de dissoudre, en cas de disso-
lution d'une communauté, sont ceux qui, en droit, existaient
jusqu'ici entre la personne morale de cette communauté avec,
d'une part, ses membres, qui n'auront plus à attendre d’elle
les services qu’elle leur rendait jadis et devront être appelés
à bénéficier de la liquidation de ses biens, et, d’autre part,
l'État territorial, qui sera délié des engagements qu'il assu-
mait jadis vis-à-vis d’elle en vertu des traités et deviendra
. propriétaire de ses biens ‘immobiliers, moyennant le versement
à la Commission mixte du montant de leur valeur ;

2° que là où la Convention parle de biens des communautés,
il ne s’agit pas des droits patrimoniaux privés que des émi-
grants posséderaient éventuellement 7 re aliena sur ces biens,
mais de l’ensemble des biens meubles et immeubles compris
dans le patrimoine que ces communautés possédaient comme
personnes morales ; |

3° que pour apprécier les liens qu’il s’agit de dissoudre, en
cas de dissolution d’une communauté, il faut se placer à
l’époque où se produit la dissolution en droit de cette commu-
nauté, et non à celle de sa dissolution de fait, qui a pu avoir
lieu dans le passé ;

4° que la Convention régit les communautés dissoutes en
fait avant sa mise en vigueur. Pour ces communautés, il y
a lieu d’appliquer, quant à leur dissolution en droit, les mêmes
règles que pour les communautés visées à l’article 7 de la

: Convention.

IV. Quant à l'attribution du produit de la liquidation des
biens des communautés :

1° que si la Commission mixte ne parvient pas à découvrir
des titulaires de droits réels sur les biens liquidés d’une commu-
nauté dissoute, elle doit attribuer le montant de la valeur
de ces biens à l'État de Vaffinité ethnique de ladite commu-
nauté ;
19 AVIS CONSULTATIF N° 17

2° que pour les communautés dissoutes en fait .antérieure-
ment à la mise en vigueur de la Convention, il y a lieu d’appli-

x

quer, quant à Vattribution du produit de la liquidation de
leurs biens, les mémes régles que pour les communautés visées
à l’article 7 de la Convention.

II.

Avant de répondre aux questions posées, la Cour estime
nécessaire de rappeler le but général que la Convention
gréco-bulgare du. 27 novembre 1919 sur l’émigration a eu
pour objet d’atteindre, ainsi que celles de ses dispositions dont
il y a lieu de faire application et partant de bien préciser
la portée.

La Convention gréco-bulgare sur l’émigration constitue,
d’après son préambule, l'exécution de l’article 56, alinéa 2, du
Traité de paix conclu le même jour entre les Puissances
alliées. et associées et la Bulgarie. Cet article fait partie des
dispositions relatives à la protection des minorités.

Ainsi apparaît le lien étroit qui relie cette Convention à
l’ensemble des mesures destinées à assurer la paix par la
protection des minorités. :

C'est dans cet esprit, comme le mentionne le préambule,
que les Principales Puissances alliées et associées ont jugé
opportun de voir régler par la Convention l’émigration réci-
proque et volontaire des minorités en Grèce et en Bulgarie.
On aperçoit par là que cette Convention ne saurait avoir en
vue d’autres individus que les individus qui constituaient des
minorités dans l’un ou l'autre pays.

Le but général de l'acte est ainsi, par une émigration réci-
proque aussi large que possible, d'éliminer ou de réduire dans
les Balkans les foyers d’agitation irrédentiste, que l’histoire des
périodes précédentes démontrait avoir été si fréquemment la
cause de douloureux incidents ou de graves conflits, et d’assu-
rer mieux que par le passé l’œuvre de pacification des pays
d Orient.

A ces fins, la Convention non seulement stipule qu'il ne
doit étre apporté aucun obstacle au départ des individus
désirant émigrer, mais encore contient des dispositions desti-
20 AVIS CONSULTATIF N° 17

nées à leur éviter les pertes matérielles que pourrait entraîner
pour eux leur émigration.

En outre, mais toujours dans le méme esprit, la Convention
a cherché à stabiliser les émigrations qui s’étaient produites
dans le passé, et, à cet effet, à donner à ces anciens émigrants,
pour la plupart des réfugiés ayant fui devant les guerres ou les
violences, la possibilité de recouvrer, sinon les biens mêmes,
du moins la valeur des. biens qu’ils avaient dû abandonner en
s’éloignant.

Dans un cas comme dans l’autre, on conçoit aisément
que, sans ces dispositions relatives aux biens, les émigrations
réciproques désirées par les Puissances eussent été hésitantes,
l'établissement définitif des anciens réfugiés, ne recevant aucun
encouragement, fût resté incertain. Le but général de la
Convention eût été compromis.

C'est dans ces conditions que la Convention prévoit, d’une
part et principalement (articles premier, 2, 3, 4, 5, 6, 7)
Vémigration consécutive à la Convention et effectuée en confor-
mité de la Convention, et, d’autre part et accessoirement, dans
une disposition particulière, l’émigration. antérieure à la mise
en vigueur de la Convention; c’est la disposition objet de
l'article 12. . |

Il importe de remarquer que la Convention, par ses disposi-
tions mêmes qui fixent les conditions de l'exercice du droit
d’émigration par les ressortissants respectifs des deux Etats,
qui écartent les obstacles qui pouvaient être opposés à leur
départ, à moins naturellement d’une grave condamnation de
droit commun, qui précisent les conditions d’âge ainsi que
les conditions relatives aux femmes mariées et aux enfants,
et qui, dans les cas des anciens réfugiés, stipulent le. départ
suivi d'établissement, a bien marqué que c'était aux individus
qu’appartenait le bénéfice de la Convention.

Néanmoins, on sait les avantages matériels que, de tout
temps en Orient, les individus de mêmes race, religion, langue
et traditions, tiraient de leur union en communauté.

Aussi la Convention ne s’est-elle pas bornée à protéger les
individus dans leur patrimoine personnel (article 2, alinéa 2,
2I AVIS CONSULTATIF N° 17

“article 6, alinéa premier, et article 7), mais encore a entendu
leur assurer, sous des conditions et moyennant certaines for-
malités, la possibilité d’emporter les biens mobiliers et de
toucher la valeur des biens immobiliers de leurs communautés,
dissoutes du chef de leur émigration, le patrimoine collectif
suivant ainsi le patrimoine individuel.

Sous le bénéfice de ces observations préalables, les diverses
questions posées appellent les considérations qui suivent.

QUESTIONS ÉMANANT DE LA COMMISSION MIXTE.

1° « Quel est le critère de la notion de
communauté au sens de la Conven-
tion, entre autres de l'article 6,
alinéa 2? ».

D'après la tradition, qui a une force si particulière dans les
pays d'Orient, la « communauté » apparaît comme une collec-
tivité de personnes vivant dans un pays ou une localité don-
nés, ayant une race, une religion, une langue et des traditions
qui leur sont propres, et unies par l'identité de cette race,
de cette religion, de cette langue et de ces traditions dans un
sentiment de solidarité, à l'effet de conserver leurs traditions,
de maintenir leur culte, d'assurer l'instruction et l'éducation
de leurs enfants conformément au génie de leur race et de
s’assister mutuellement.

Nulle part on ne trouve la preuve que la Convention
gréco-bulgare du 27 novembre 1919 sur l’émigration ait, dans
aucune de ses dispositions et notamment dans son article 6;
alinéa 2, entendu par quelque stipulation particuliére s’écarter
de cette notion générale traditionnelle. |

Au contraire, le but et l’obiet de la Convention, son rat-
tachement aux mesures concernant les minorités, le désir des
Puissances. signataires, dont témoigne toute la Convention,
de voir les individus composant les communautés prendre une
place définitive dans leurs milieux ethniques respectifs, la
mentalité même des populations intéressées, tout conduit à
considérer que la Convention a envisagé la notion de « commu-
nauté » sous cet aspect exclusivement minoritaire qu’elle a eu
depuis des siècles en Orient et sous lequel elle a joué un
2

22 AVIS CONSULTATIF N° 17

rôle si important, soit au temps de la souveraineté ottomane,
soit lors de la reconnaissance de lVindépendance des Etats
issus des anciennes provinces ou vassalités ottomanes.

La question de savoir si, pour l'application de la Convention,
une communauté donnée est ou non conforme à la notion
ci-dessus rappelée, est une question de fait qu'il appartient à
la Commission mixte d’apprécier en tenant compte de toutes
les circonstances.

Pour satisfaire à leur propre raison d’être, pour subvenir
aux besoins communs de leurs membres, il a été nécessaire
que les communautés disposassent de biens, qu’elles eussent un
patrimoine, quelle que fût la forme juridique sous laquelle ce
patrimoine leur appartint, quelle que fût la législation locale
leur reconnaissant ou non une personnalité légale pour leur
permettre d’être juridiquement capables d’être propriétaires.

L'existence des communautés est une question de fait;
elle n’est pas une question de droit. En fait, les communautés
possédaient communément un patrimoine. La Convention elle-
même le reconnaît en traitant expressément des biens, meubles
ou immeubles, « appartenant aux communautés ». C’est cette
situation de fait qu’envisage la Convention.

La question de savoir si, d’après la loi locale, une commu-
nauté se voyait ou non reconnaitre une personnalité légale,
peut présenter un certain intérét au point de vue de la forme
sous laquelle le patrimoine lui appartenait. Mais la situation
de fait n’en est pas changée, et rien, dans les dispositions
de la Convention visant les biens « appartenant aux commu-
nautés », n’indique qu’il s’agirait seulement de communautés
ayant fait l’objet d’une reconnaissance juridique particulière
de la législation interne. Entendue ainsi, la Convention serait
allée à l'encontre du but qu’elle a cherché à atteindre et qui
est de faciliter le plus possible l’émigration.

L'article 6, alinéa 2, en mentionnant les communautés dont
des émigrants seraient membres, ajoute les mots: « (y com-
pris les églises, couvents, écoles, hôpitaux ou fondations de
quelque nature que ce soit) ».
23 | AVIS CONSULTATIF N° 17

Il convient à cet égard de considérer deux hypothèses,
l’une et l’autre couvertes par la Convention.

Église, couvent, école, hôpital ou fondation quelconque
peuvent, en effet, constituer éventuellement des éléments plus
ou moins importants du patrimoine appartenant à la commu-
nauté. S'il en est ainsi, ils tombent sous l'application des
articles 6, alinéa 2, et 7 de la Convention, qui accordent aux
émigrants les biens ou la valeur des biens appartenant à leurs
communautés.

Mais on peut également entendre par là des institutions par-
ticulières dont des émigrants pourraient faire partie ou être
bénéficiaires, qui ont une existence propre, et qui parfois
même se sont vues l’objet d’une reconnaissance spéciale de
la législation locale. En pareil cas, l’effet de l’article 6, alinéa 2,
de la Convention est d’assimiler ces églises, couvents, écoles,
hôpitaux ou fondations à des communautés, de manière
à assurer aux émigrants, membres ou bénéficiaires de ces
institutions, qu’ils auront à Végard des biens de celles-ci les
mêmes. droits. que sur des biens appartenant à des commu-
nautés. |

Sur la première question émanant de la Commission mixte,
on est ainsi amené à conclure que la notion de communauté
au sens de la Convention gréco-bulgare sur l’émigration en
est la notion historique et traditionnelle, — que la question
de savoir si, d’après la loi locale, une communauté était ou
non reconnue comme ayant une personnalité juridique propre,
n’a pas à être prise en considération du point de vue de la
Convention, — qu’en fait, les communautés possédaient un
patrimoine — et que les églises, couvents, écoles, hôpitaux
ou fondations ayant une existence propre sont, lorsque les
personnes qui en sont membres ou bénéficiaires viennent à
émigrer, assimilés à des communautés.

2° « Quelles conditions doivent étre rem-
plies pour que la Commission mixte,
prévue par la Convention, doive dis-
soudve une communauté au sens de la
Convention ? »

4

L'existence d’une communauté étant, comme il a été dit,
une question de fait et non une question de droit, il n’en
24. AVIS CONSULTATIF N° 17

saurait être autrement de sa dissolution, qui est également
une question de fait et non une question de droit.

La Convention ne contient aucune définition de la dissolution ;
elle se borne à prévoir le cas où elle a lieu.

Les fonctions attribuées par la Convention à la Commission
mixte ont trait aux mesures à prendre après que la dissolu-
tion a eu lieu. Mais, celle-ci ne constituant pas le résultat
d’une procédure légale, la Commission mixte n’a pas à dis-
soudre elle-même une communauté, mais seulement à vérifier
si cette dissolution intervient, pour procéder alors aux opéra-
tions prévues dans ce cas par la Convention.

En revanche, pour qu'au point de vue de la Convention
une communauté doive être considérée comme dissoute, et.
pour que, dès lors, il puisse être procédé par la Commission
aux mesures consécutives à cette dissolution, il résulte de
l’article 6, alinéa 2, que certaines conditions doivent être
remplies, et il appartient à la Commission de s’en assurer.

Tout d’abord, la dissolution de la communauté doit être
la conséquence de l’émigration de personnes qui en étaient
membres.

En second lieu, il faut que, par suite de cette émigration,
de son importance et en général des conditions dans lesquelles
elle a lieu, la communauté soit dans l'impossibilité de remplir
sa mission et d’atteindre son but.

Ce sont là autant de questions de fait que la Commission
doit apprécier, et elle a, à cet effet, tous les pouvoirs néces-
saires en vertu de l’article g de la Convention.

Aussi bien, s’il arrivait qu'une communauté, au sens de la
Convention, avait été l’objet d’une reconnaissance légale par-
ticuliére de la loi locale, il se pourrait qu’une certaine procé-
dure légale locale fût de ce chef nécessaire pour que, au
regard de cette loi locale, la communauté prit fin. Mais il
y aurait là une procédure étrangère aux fonctions de la Com-
mission mixte et à la dissolution de la communauté, telle
que cette dissolution est envisagée par la Convention.
25 AVIS CONSULTATIF N° 17

3° « Que jaut-il entendre par cette dis-
solution? Quels lens s'agit-il de dis-
soudve? A quelle époque faut-il se
placer pour apprécier l'existence de
ces liens ? »

Au sens de la Convention, les communautés n'ayant, comme
on l’a vu, qu’une existence de fait, et la dissolution étant
elle-même une question de fait, cette dissolution apparaît
comme la cessation de l'existence de la communauté. La com-
munauté cesse d’exister, et cesse d’exister à tous égards. Vai-
nement on prétendrait à une sorte de survivance juridique
d’une communauté disparue en fait, survivance juridique devant
donner lieu à une « dissolution en droit ». Une semblable
situation ne saurait avoir lieu que si les communautés devaient,
au sens de la Convention, posséder une personnalité légale
reconnue, et on a vu qu'il n’en était rien.

Quant aux « liens » qui se trouvent rompus par la dissolu-
tion, la nature même de la communauté indique qu'il s’agit
là des liens de solidarité unissant les individus membres de la
communauté et entraînant pour ces individus des droits et
obligations mutuels.

Si l’on entend par « liens » les diverses relations qu’impli-
quait l'existence de la communauté, on aperçoit que la disso-
lution de la communauté met fin non seulement aux relations
mutuelles des individus comme membres de la communauté,
mais encore à leurs relations avec la communauté elle-même et
encore aux relations de cette communauté avec les tiers.

Enfin, en ce qui concerne l’époque à laquelle il faut se
placer pour apprécier l'existence de ces « liens », en principe,
c'est apparemment celle qui précédera immédiatement la
dissolution de la communauté, dissolution d’où dépend l’appli-
cation des mesures prévues par la Convention.

Toutefois, si la dissolution d’une communauté n'est inter-
venue qu'à la suite de plusieurs émigrations successives, la
dernière entraînant cette dissolution, c'est la une question
d'espèce, et il appartiendra à la Commission de rechercher si
et dans quelle mesure les premières ont contribué à la disso-
26 AVIS CONSULTATIF N° 17

lution et d'apprécier s’il y a lieu d’en tenir compte pour la
répartition des biens de la communauté.

4° « Quelle attitude doit observer la Com-
mission mixte au cas où elle ne
parvient pas à découvrir les ayants
dyoit visés à l'article 10, alinéa 2,
de la Convention ? »

Si on considère que la Convention gréco-bulgare a eu pour
objet de faciliter l’émigration des individus vers leur pays
d’affinité ethnique, que c’est précisément à raison de cette émi-
gration que la Convention envisage la dissolution des commu-
nautés et que, pour y encourager les individus, elle prévoit
pour eux la possibilité, corrélative de leur émigration, de pro-
fiter individuellement des biens de la communauté, il appa-
 raît clairement que cette sorte de partage de ces biens est une
faveur exclusivement réservée aux individus fondés à se préva-
loir des stipulations de la Convention.

Comme c’est au profit des émigrants que sont stipulées les
mesures prévues par la Convention, la Commission mixte ne
doit intervenir pour vérifier la dissolution d'une communauté
qu’à la requête personnelle, ou pour compte, d'individus justi-
fiant de leur droit à se prévaloir de la Convention, et par
conséquent de leur droit d’en invoquer le bénéfice pour se
voir éventuellement attribuer des meubles ou toucher une- por-
tion de la valeur des immeubles. appartenant à la communauté
dissoute.

Lors de la liquidation des biens d’une communauté dissoute,
quelle que soit l’époque à laquelle cette dissolution est inter-
venue, les seuls ayants droit sont donc les membres émigrants
de cette communauté qui, justifiant de leur qualité, sollicitent
la liquidation à raison de la dissolution.

On ne conçoit pas, par conséquent, que, tout au moins à
.ce moment, les ayants droit ne soient pas connus.

Toutefois, il se peut que, parmi les ayants droit ainsi
connus, il y en ait qui soient devenus ensuite introuvables
malgré les recherches de la Commission. En pareil cas, la Com-
27 + AVIS CONSULTATIF N° I7

mission devrait informer de ce fait les gouvernements inté-
ressés, qui prendront les mesures nécessaires, d'accord avec
leurs lois respectives, pour que la valeur soit régulièrement

x

payée à qui de droit d’après la Convention.

QUESTIONS ÉMANANT DU GOUVERNEMENT BULGARE.

1° « Considérant que la Convention traite
de Vémigration volontaire, et que la
communauté, étant une fiction juridique,
n'existe que par la force des lois
du pays, dont elle ne peut franchir
les frontières, pourrait-on alors admettre
qu'une communauté puisse  émigrer
en vertu de la Convention, ou ne
s'ensuit-11 pas qu'on doit par contre
accepter que là où la Convention
parle de biens des communautés, 11
faut comprendre qu'il s'agit des droits
patrimomaux privés que des’ émi-
grants posséderarent éventuellement sur
ces mêmes biens ? » -

Les diverses affirmations présentées comme base de cette
question ne sauraient être considérées comme exactes ou
comme pertinentes.

En premier lieu, la Convention ne traite pas seulement de
l’émigration volontaire, puisque dans son article 12 elle traite
aussi des anciens réfugiés.

En second lieu, il est inexact, comme on l’a vu précédem-
ment au sujet de la première question émanant de la Com-
mission mixte, de considérer la « communauté » comme une
fiction juridique n’existant que par la force des lois du pays.

En troisiéme lieu, se demander si une communauté, au
sens de la Convention, peut ou non émigrer, est une question
sans pertinence pour l'application de la Convention, qui,
comme on l’a vu, a pour objet l’émigration des individus.
Ce sont les individus membres de la communauté, et seule-
ment eux, qui peuvent éventuellement emporter les meubles
de celle-ci et toucher la valeur de ses immeubles.
28 AVIS CONSULTATIF N° 17

Quant aux droits patrimoniaux privés que des émigrants
posséderaient sur les biens de la communauté, ces droits font
partie des « droits pécuniaires » des émigrants, expressément
visés et protégés par l'article 2, alinéa 2, de la Convention.
On ne saurait les confondre avec les biens mobiliers et immo-
biliers appartenant à la communauté et dont les articles 6,
alinéa 2, et 7 de la Convention prévoient pour les uns une
répartition matérielle et pour les autres une liquidation suivie

d’une répartition de la valeur.

2° « La Commission mixte étant un orga-
ne exécuhf chargé de faciliter l’émigra-
tion et de liquider les droits existants
des Emigrants, mais non pas. d'en créer
de nouveaux, quel serait Vorgane com-
pétent de décréter la dissolution éien-
tuelle d'une communauté, et quelles lois
ce dernier devrait-il alors observer ? »

La Convention ne se borne pas à charger la Commission
du soin de liquider les immeubles des émigrants, mais elle lui
confie également (article 6, alinéa 2) la tâche de distribuer,
s’il y a lieu, aux émigrants les meubles et la valeur liquidée
des immeubles (articles 7 et 10) appartenant aux commu-
nautés.

Par ailleurs, la communauté n'étant pas une création de la
loi locale mais ayant une existence de fait, sa dissolution est
elleméme une question de fait; cette dissolution n’a pas a
étre décrétée par un « organe compétent » quelconque, comme
ce pourrait étre éventuellement le cas si la communauté avait
été elle-même constituée et reconnue d’après une loi locale.
Les droits des membres ne sont donc pas créés par une
décision de la Commission, mais naissent de la Convention
elle-même. |

Pour les mêmes raisons, la question d’applicabilité d’une ©
législation particulière ne saurait se poser.
29 AVIS CONSULTATIF N° 17

3° « Que l'on accepte soit la liquidation
des seuls droits patrimoniaux des
émigrants sur des biens des commu-
nautés, soit la liquidation en géné-
ral des biens des communautés, ne
doit-on pas reconnaître que, dans l’un
et l'autre cas, cette liquidation doit
également atteindre les biens du
domaine privé de la personne morale
qu'est la commune — communauté
par excellence ? »

La « commune » est une circonscription territoriale, dont
le droit public interne fait une entité administrative et poli-
tique, qui reste la même quels que soient ses habitants. La
‘notion de communauté, au sens de la Convention, et ce qui
la caractérise, sont choses étrangères à cette unité de l’orga-
nisation intérieure du pays.

En fait, il se peut qu'une communauté constitue à elle
seule la population entière d’une commune et que, par consé-
quent, ce soit elle qui se trouve exercer les droits et remplir
les obligations des habitants de toute commune. Mais si cette
communauté vient à disparaître pour une raison quelconque,
si la population change dans cette circonscription administra-
tive, la commune n’en continue pas moins d'exister, car elle
tire son existence non pas du fait de la présence sur son
territoire d'habitants ayant une race, une religion ou des tra-
ditions particulières, mais bien de la loi souveraine de l’État.

Si une communauté constituant toute la population d’une
commune y possède des biens et si ses membres émigrent de
cette commune, il est aisé de comprendre que lesdits biens
devront être liquidés; mais on ne concevrait pas que, pour
la raison de cette émigration, on procédât à la liquidation de
biens proprement communaux. Il est clair que ces biens n’ap-
partenant pas à la communauté ne sauraient être liquidés
sous prétexte de l’émigration.

Aussi bien, si des émigrants possédaient des droits indivi-
duels sur des biens appartenant en commun aux habitants
d'une commune, ces droits devraient être respectés et rece-
vraient la protection prévue par l’article 2 de la Convention.
30 . AVIS CONSULTATIF N° 17.

QUESTIONS ÉMANANT DU GOUVERNEMENT HELLÉNIQUE.

1° « Quel est, en remontant à leur origine,
et en les suivant dans leurs évo-
lutions, le caractère des communau-
tés visées aux articles 6, alinéa 2,
et 7 de la Convention de Neuslly ?
Sont-elles investies d'une certaine per-
sonnalité de droit ou de fait leur
conférant certains attributs de la
personnalité morale, celui notamment
d'avoir un patrimoine distinct de
celui de leurs membres ? »

Cette question donne lieu aux mêmes observations que
celles déjà présentées au sujet de la première question éma-
nant de la Commission mixte. Il n’y a pas lieu d’y revenir.

2° « Les communautés ont-elles un carac-
tère minoritaire et ethnique les rat-
tachant au pays où la majorité de
la population est de méme race?
et quelles en sont, le cas échéant,
les conséquences quant à Vattribu-
tion de leurs biens, si leurs membres
visés à l’article 10 de la Convention
sont dispersés ou absents (au sens
juridique du terme)? »

Il résulte des observations déjà présentées au sujet de la
première question émanant de la Commission mixte que les
communautés ont un caractère exclusivement minoritaire et
ethnique.

En revanche, quelques raisons qu’on puisse faire valoir à
l'appui d’une attribution à l’État d’affinité ethnique de la
valeur des biens d’une communauté dissoute lorsque les mem-
bres de cette communauté sont dispersés ou absents, ces rai-
sons sont étrangères au but et à l’objet de la Convention.
Celle-ci n’a eu, à aucun égard, en vue d’alléger par ce moyen
les charges pouvant résulter pour cet État d’un afflux de
population aux besoins de laquelle il lui incombe de subvenir.
31 AVIS CONSULTATIF N° 17

Comme il a été dit, les seules personnes ayant droit au
bénéfice de la Convention et pouvant s’en prévaloir pour se
faire éventuellement attribuer les biens ou la valeur des biens
d’une communauté dissoute, sont les membres émigrants de
cette communauté. C'est à eux seuls qu'est réservée lattri-
bution de ces biens. C'est leur émigration que la Convention
a entendu, par cette attribution, faciliter ou stabiliser.

Rien dans la Convention n'autorise de déduire du lien ~
ethnique rattachant les communautés à leur pays d’affinité un
droit quelconque au profit de ce pays sur les biens meubles
ou sur la valeur liquidée des biens immeubles des communau-
tés dissoutes, et cela même si tous les anciens membres
s'étaient établis sur le territoire dudit pays.

° « À quelles conditions devra-t-on subor-

donner la dissolution des communau-
dés ? »

3

Cette question donne lieu aux mêmes observations que celles
déjà présentées au sujet de la deuxième question émanant de
la Commission mixte. Il n’y a pas lieu d'y revenir.

[e]

« La Convention de Neuilly régit-elle
les communautés dissoutes antérieure-
ment à la mise en vigueur ? Pour ces
communautés, y a-t-il leu d'appliquer,
quant à leur dissolution et à Vatiri-
bution du produit de la liquidation
_ de leurs biens, les mêmes règles que
pour les communautés visées à l’article 7
de la Convention ? »

4

Dans ses diverses dispositions, la Convention ne vise les
communautés que relativement aux biens leur appartenant et
dont, à la suite de leur dissolution du chef de l’émigration, la
Convention fait profiter les personnes qui en étaient membres.
On ne peut étendre aux communautés les dispositions visant
les individus. |

De même, et du point de vue de la Convention, on ne
saurait, comme il a été dit, envisager une survivance en droit
32 AVIS CONSULTATIF N° 17

d’une communauté ayant en fait cessé d’exister et dissoute,

Tout autre est la question de savoir si l’article 12, qui
assure aux personnes ayant émigré avant la mise en vigueur
de la Convention la valeur des biens laissés par elles dans le
pays qu'elles ont quitté, leur donne également le droit de
prétendre à la valeur des biens des communautés dont elles
étaient membres et qui ont été dissoutes du chef de leur émi-
gration. ,

A cet égard, il y a lieu d'observer que l’article 12 a pour
but de faire bénéficier” de la Convention certaines personnes
qui ne tombent pas sous l’application des articles premier à I1,
S'il serait contraire à toutes les règles d’une saine interpréta-
tion de changer le système desdits articles en en étendant l’ap-
plication à des personnes qui n’y sont pas visées, il semble par
contre en harmonie avec le but et l'esprit de cet article de
donner aux personnes qui ont déjà émigré, sur « les biens
laissés par elles », les mêmes avantages économiques que la
Convention assure aux émigrants futurs. Il s'ensuit que, de
même que les individus émigrant depuis la Convention parti-
cipent aux biens de la communauté dont leur émigration
entraîne la dissolution, les anciens réfugiés doivent avoir la
possibilité de participer à la valeur liquidée des biens d’une
communauté dont ils étaient membres et dont leur départ
a causé la dissolution.

5° « Si l'application de la Convention de
Newlly se trouve en opposition avec
la disposition d'une loi interne en
vigueur dans l'un des deux pays
signataires, à laquelle des dispositions
en conflit, de la loi ou de la Conven-
tion, faudra-t-il s'en teniy de preéfé-
rence ? »

D'une part, c’est un principe généralement reconnu du droit
des gens que, dans les rapports entre Puissances contractantes
d'un traité, les dispositions d’une loi interne ne sauraient pré-
valoir sur celles du traité.

D'autre. part, aux termes des articles 2, alinéa premier,
et 15 de la Convention gréco-bulgare, les deux Gouvernements
33 AVIS CONSULTATIF N° I7

se sont engagés à n’entraver en rien la liberté d’émigration
nonobstant tous : règlements ou lois internes contraires et à
modifier, en tant que de besoin, leur législation pour assurer
l'exécution de la Convention.

Dans ces conditions, si une juste application de la Conven-
tion se trouvait en contradiction avec une loi locale, cette
dernière ne devrait pas prévaloir sur la Convention.

PAR CES MOTIFS,
La Cour

est unanimement d'avis de répondre comme il suit aux
questions qui lui ont été soumises.

I. — Réponses aux questions émanant de la Commission mixte :

Le]

1° Le criterium de la notion de communauté au sens des
articles de la Convention, entre autres de l’article 6, alinéa 2,
est Vexistence d’une collectivité de personnes vivant dans un
pays ou une localité donnés, ayant une race, une religion,
une langue et des traditions qui leur sont propres, et unies
par l'identité de cette race, de cette religion, de cette langue
et de ces traditions dans un sentiment de solidarité, à l’effet
de conserver leurs traditions, de maintenir leur culte, d’assu-
rer l'instruction et l’éducation de leurs enfants conformément
au génie de leur race et de s’assister mutuellement.

Du point de vue de la Convention, la question de savoir
si, d’aprés la loi locale, une communauté est ou non reconnue
comme ayant une personnalité juridique propre, n’a pas a
être prise en considération ; en fait, les communautés peuvent
posséder un patrimoine ; les églises, couvents, écoles, hôpitaux
ou fondations ayant une existence propre sont, lorsque les
personnes qui en sont membres ou bénéficiaires viennent à
émigrer, assimilés à des communautés.

©

2° La Commission mixte, prévue par la Convention, n'a
pas elle-même à dissoudre les communautés. Au sens de la
Convention, la dissolution d’une communauté est un fait qu'il

3 q
34 AVIS CONSULTATIF N° 17

appartient à la Commission de vérifier. Cette dissolution doit
être la conséquence de l’exercice du droit d’émigration par des
membres de la communauté, et cette émigration doit entraîner
la disparition de la communauté ou l'impossibilité où elle se
trouverait de remplir sa mission et d'atteindre son but.

3° Par dissolution d’une communauté, il faut entendre la
rupture de la communauté et la cessation de son existence à
tous les égards.

Les « liens » dissous sont ceux qui unissaient les membres
de la communauté. La dissolution met fin aux relations
mutuelles des individus comme membres de la communauté ainsi
qu'à leurs relations avec la communauté elle-même et aux
relations de la communauté avec les tiers. L'existence de ces
liens doit être appréciée en principe au moment qui précède
immédiatement la dissolution de la conimunauté.

4° L'idée de la Convention est de ne pas admettre la dis-
solution d’une communauté et la liquidation de ses biens
en l'absence d'individus, membres de cette communauté, mani-
festant leur désir de profiter de la Convention; on ne conçoit
donc pas qu’au moment de la liquidation les ayants droit ne
soient pas connus. |

Si, ultérieurement, il en est qui, malgré les recherches de
la Commission, soient devenus introuvables, la Commission
doit en informer les gouvernements intéressés, à qui il appar-
tient de prendre, d'accord avec leurs lois respectives, les
mesures nécessaires pour que la valeur liquidée soit régulière-
ment versée à qui de droit d’après la Convention.

II. — Réponses aux questions émanant du Gouvernement bulgare ;

1° Les droits patrimoniaux privés que des émigrants peuvent
avoir sur les biens de la communauté, font partie des
« droits pécuniaires » des émigrants, droits expressément visés
et protégés par l’article 2, alinéa 2, de la Convention; ils ne
sauraient être confondus avec les biens appartenant à la
communauté, et visés à l’article 6, alinéa 2, et à l’article 7.
35 AVIS CONSULTATIF N° 17

2° La dissolution d’une communauté étant un fait, cette
dissolution n’a pas à être décrétée par un organe quel-
conque, et, du point de vue de la Convention, il ne saurait
y avoir lieu de rechercher quelle législation particulière est
applicable.

3° La liquidation par la Commission mixte des biens d’une
communauté au.sens de l’article 6, alinéa 2, et de l’article 7,
n’atteint pas les biens du domaine privé de la commune.

III. — Réponses aux questions émanant du Gouvernement hellé-
nique :

1° La réponse a été donnée sous les alinéas x et 2 de la
réponse 4 la premiére question émanant de la Commission
mixte.

2° Les communautés, au sens de la Convention, ont un
caractére exclusivement minoritaire et ethnique. L’Etat d’affi-
nité ethnique ne tire de ce chef aucun droit aux meubles,
ni à la valeur liquidée des immeubles de la communauté
dissoute dont les membres sont dispersés ou absents.

3° La réponse a été donnée au sujet de la deuxiéme ques-
tion émanant de la Commission mixte.

4° La Convention ne trouve son application aux communau-
tés dissoutes antérieurement à sa mise en vigueur du
chef de l’émigration qu’au point de vue de la liquidation
de leurs biens. Une communauté dissoute ne saurait se pré-
valoir de l’article 12, aux conditions duquel elle ne peut
satisfaire. Les anciens émigrants ont la possibilité de participer
à la répartition de la valeur liquidée des biens de la commu-
nauté dont ils étaient membres avant sa dissolution.

5° Si une juste application de la Convention se trouve en
opposition avec une loi locale, cette dernière ne doit pas
prévaloir sur la Convention.
36 AVIS CONSULTATIF N° I7

Le présent avis ayant été rédigé en français et en anglais,
c'est le texte français qui fera foi.

Fait au Palais de la Paix, à La Haye, le trente et un juillet
mil neuf cent trente, en deux exemplaires, dont l'un restera
déposé aux archives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier :

(Signé) À. HAMMARSKJOLD.
